 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Armstrong Rubber CompanyandLocal No. 164,UnitedRubber,Cork,LinoleumandPlasticWorkers of America,AFL-CIO,CLC, Petitioner.Case 18-UC-20December16, 1969DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAUpon a petition duly filed under Section 9(b) oftheNational Labor Relations Act, as amended, ahearing washeld beforeHearingOfficer Donald A.Romano. All parties appeared at the hearing, andwere given full opportunity to participate therein.On September 10, 1969, the Regional Director forRegion 18 issued an order transferring the case totheNational Labor Relations Board. Thereafter,briefswere timely filed by the Petitioner andEmployer.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employeris engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Employer, a Connecticut corporation, isengaged in the manufacture and sale of rubber tiresat its Midwest Division plant in Des Moines, Iowa.Since 1943, the Employer has recognized thePetitioner as the bargaining representative of theproduction and maintenance employees at its DesMoines plant.'On November 30, 1967, January 16, 1969, andApril 15, 1969, the Board, pursuant to StipulationforCertification upon Consent Elections, certifiedthe Petitioner in three separate bargaining units atthe Des Moines plant-Finished Tire Inspectors (CaseI8-RC-7323),TireLaboratoryTechnicians (Case18-RC-7720),andSchedulingDepartmentEmployees (Case 18-RC-7791).' In 1967, theEmployer and Petitioner by mutual agreement,added the finished tire inspectors to the productionandmaintenanceunitbyamendingtheirsupplemental agreement to include the finished tire'Since 1959,theEmployer and the InternationalUnion of UnitedRubber,Cork,Linoleum and PlasticWorkers ofAmerica have executedmaster agreements covering for the most part units of production andmaintenance employees at the various Armstrong plants.However,bargaining has continued on a local level despite such master agreementsthrough the execution of local supplemental agreements between theEmployer and the local union at each plantThe currentsupplementalagreement betweenthe Employerand Petitioner covering theproductionand maintenance unit atthe DesMoines plantexpires July I, 1970.inspector classification. It appears that the partieshave not as yet executed a labor agreement foreither the tire laboratory technicians or schedulingdepartment employees.In filingthe instant unit clarification petition, thePetitioner seeks to combine into one bargaining unitthe two separately certified units of tire laboratorytechnicians and scheduling department employeeswith the uncertified production and maintenanceunit.The Petitioner seeks this consolidation eitherwith or without an expression of the wishes of theemployees in the two certified units.The Employer contends that the petition shouldbe dismissed on the ground,inter alia,that the unitwhich would result from the requested consolidationwould be inappropriate; but in any event, that sucha consolidation should not be granted without firstdetermining the desires of the employees in the twocertified units.Thereareapproximately1385employeesemployed at the Des Moines plant, 1,270 of whomare represented by the Petitioner, including 1,250 inthe production and maintenance unit, I1 in theschedulingdepartment unit, and 9 in the tirelaboratory technicians unit.Of the approximately115 unrepresented employees, there are 50 to 70officeclericals,25 quality control technicians, 6diemakers, 3 draftsmen, and 12 factory clerks.'The tire laboratory technicians and schedulingdepartment employees have historically been amongjob classifications which the Employer designates asadministrative.As administrative employees, theyare salaried and receive many employee benefitswhich have not been extended to the hourly-paidproduction andmaintenance employees, such asprofit sharing, sick leave, major medical coverage,and additional life insurance.The job classifications comprising the tirelaboratorytechniciansunitare:testwheeltechnician,fabric tester,Mooney scorch tester,rebound tester, laboratory chemist, experimentalmixer,andexperimentaltirebuilders.Theseemployeesareresponsiblefortestingtirecomponents that are scheduled for production toinsureminimum standards and also test materialsthatare in an experimental stage. They arephysicallyseparatedfrom the production andmaintenanceworkersand they have differentsupervision. Some tire laboratory technicians spendtheirentiretime in their office, while othersgenerally average from 1 to 3 hours a day in contactwith the production and maintenance employees.Unlike the production and maintenance employees,they work the day shift only and are required tohave a high school education.'The partieshad stipulated to the appropriatenessof each ofthese units'BetweenAugust 1967 and June 1969, pursuanttoStipulations forCertification upon Consent Election executedby the parties, three electionswere held:two in a unit of quality control technicians and one in a unit ofdiemakers.The Petitioner was unsuccessful in all three elections.180 NLRB No. 98 ARMSTRONGRUBBERCOMPANY411The sole job classification in the schedulingdepartment is production scheduler. Productionschedulers determine and order the tire componentsnecessary for the day's manufacturing. In so doing,they spend 50 percent of their time in their officecomputing the amount of materials required and theremainder of their time in the production areachecking inventory. Although they work on a threeshiftbasis, as do the production and maintenanceemployees, they have different starting times. As isthecaseforalladministrative employee S,4 theEmployer requires that the schedulers have as aminimum a high school education.Both the fire laboratory technicians and theschedulerswork in close daily contact with otheradministrativeemployees.The tire laboratorytechnicians work in the same office and are in thesame department as the diemakers; the schedulingdepartment employees share their office with thequality control technicians. It also appears from therecord that the quality control technicians possessthe same basic skills and perform substantially thesame type of work as do the tire laboratorytechnicians, the difference being that the formergroup of employees insures that minimum standardsare reached by performing physical tests on the endproduct,whereas the latter group checks thematerials that are scheduled for production. Therecord evidence further establishes that in additionto the production schedulers, the Employer employsfactory clerks who also spend a substantial amountof their time in the production area and whoperform such record-keeping functions as checkingtimecards and attendance records.Moreover, thefactory clerks, production schedulers and productionandmaintenanceemployeesareallgenerallysupervisedbytheproductionmanufacturingmanager.Theforegoingdemonstratesthatthetirelaboratory technicians and scheduling departmentemployees have a close community of interest withother administrative employees who are not soughtbut perform similar functions. Accordingly, as thePetitioner has not sought to include such employees,we shall grant the Employer's request that thepetitionforclarificationbedismissedwithoutreaching the additional questions presented.5'Theremainingadministrativeemployees include the followingclassificationsdiemakers, quality control technicians, draftsmen,factoryclerks, and office clericals'The BendaCorporation.KansasCityDivision,150 NLRB 718.